Title: John Adams’ Reply to George Washington’s Queries Regarding Presidential Conduct, [17 May 1789]
From: Adams, John
To: Washington, George


          
            [17 May 1789]
          
          The Vice President of the United States has the honour to present his humble Opinion, on the Points proposed, for his consideration.
          1. That an Association with all kinds of company, and a total Seclusion from Society, are extreams, which, in the actual Circumstances of this Country, and under our form of Government, may be properly avoided.
          2. The System of the President, will gradually devellope itself in practice, without any formal Communication to the Legislature, or publication from the Press. Paragraphs in the public Prints, may, however appear from time to time, without any formal Authority, that may lead and reconcile the Public Mind.
          3. considering the number of Strangers from many Countries and of Citizens from various States, who will resort to the Seat of Government, it is doubted whether two days in a Week, will not be indispensable, for Visits of Compliment. a little experience however, will elucidate this point.
          4. Under the fourth head, it is Submitted to Consideration, whether all personal Applications, ought not to be made, in the first Instance to a Minister of State? Yet an Appeal Should be open by Petition to the President, who, if he judges the Subject worthy of it, may admit the Party to a personal Interview. Access to the Supream Magistrate, ought not to be rigorously denied, in any Case, that is worthy of his Consideration.— Nevertheless, in every Case, the Name, Quality, and, when these are not Sufficient to raise a Presumption, in their favour, the business, ought to be communicated to a Chamberlain, or Gentleman in waiting, who, Should judge, whom to admit and whom to exclude.— Some limitation of time, may be necessary too, as for example from eight to nine or ten; for without it, the whole forenoon, or the whole day may be taken up.
          5. There is no doubt, that the President, may invite, what official Characters, Members of Congress, Strangers or Citizens of Distinction, he pleases, in Small Parties, without exciting Clamours: but this Should always be done, without formality,
          6. The Entertainments mentioned, in this Article, would much more properly be made, by a Minister of State for foreign or domestic affairs, or Some other Minister of State, or the Vice President,

either of whom, upon Such occasions the President in his private Character might honour with his Presence. But in no Case whatever, can I conceive it proper, for the President to make any formal public Entertainment.
          7. There can be no impropriety, in the Presidents, making or receiving informal Visits, among his Friends or Acquaintances, at his Pleasure.— Undress, and few Attendants will Sufficiently Shew, that Such Visits, are made as a Man and a Citizen, a Friend or Acquaintance. But in no case whatever Should a Visit be made or returned in form by the President; at least unless an Emperor of Germany or some other Sovereign Should travel to this Country.— The Presidents pleasure Should absolutely decide, concerning his Attendance at Tea Parties, in a private Character; and no Gentleman or Lady ought ever to complain, if he never, or rarely Attends. The Presidents private Life, Should be at his own discretion, and the World Should respectfully acquiesce: but, as President he Should have no intercourse with society, but upon public Business, or at his Levees. This distinction it is with submission apprehended ought to govern the whole Conduct.
          8 A Tour might, no doubt be made, with great Advantage to the Public, if the time can be Spared. but it will naturally be considered, as foreign affairs arrive every day, and the Business of the executive and judicial departments will require constant Attention, whether the Presidents Residence will not necessarily be confined to one Place.
          Observation.
          The civil List ought to provide for the Presidents Household.— What number of Chamberlains, Aids de Camp, Secretaries, Masters of Ceremonies &c will become necessary, it is difficult to foresee. but Should not all Such establishments be distinct from the allowance to the President for his Services, which is mentioned in the Constitution.? in all Events the Provision for the President and his Household, ought to be large and ample.— The Office, by its legal Authority, defined in the Constitution, has no equal in the World, excepting those only which are held by crowned Heads; nor is the Royal Authority, in all Cases, to be compared to it. The Royal Office, in Poland, is a mere Shadow, in comparison of it.— The Dogeship of Venice, and the Statholdership in Holland, are not So much. neither Dignity, nor Authority, can be Supported in human Minds collected into nations or any great numbers without a Splendor and Majisty, in Some degree, proportioned to them. The Sending and

receiving Ambassadors, is one of the most Splendid and important Prerogatives of Sovereigns absolute or limited; and this, in our Constitution, is in the President— if the State and Pomp, essential to this great Department, are not in a good degree preserved, it will be in vain for America to hope for consideration, with foreign Powers. These observations are Submitted, after all, with diffidence; conscious that my long Residence abroad, may have impressed me with Views of Things, incompatible with the present Temper and Feelings of our Fellow Citizens: and with a perfect disposition to acquiesce in whatever may be the Result of the Superiour Wisdom of the President.
        